Citation Nr: 1214412	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-21 956	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1966 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for PTSD.

The RO had previously considered and denied this claim in April 2004, and although the Veteran had initiated an appeal of that earlier decision by filing what amounted to a timely notice of disagreement (NOD) in June 2004 requesting "reconsideration" of that decision to deny his claim, and resultantly had been provided a statement of the case (SOC) in October 2005, he had not then, in response, also filed a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of that earlier claim to the Board.  See 38 C.F.R. § 20.200 (2011).  Hence, there must be new and material evidence since that prior final and binding denial to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  And regardless of what the RO determined in this regard in the May 2007 decision at issue, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

Consequently, the Board must first determine whether there is new and material evidence since that earlier decision to reopen this claim - at least as it specifically concerns PTSD.

The evidence also shows, however, the Veteran repeatedly has been diagnosed with generalized anxiety disorder (GAD), as well, and his private treatment provider has diagnosed both GAD and PTSD.  His claim therefore encompasses both of these diagnoses.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

As support for his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In December 2011, apparently in anticipation of that hearing, the Veteran had submitted additional evidence and argument through his representative, and they waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In this decision, the Board is reopening the claim for service connection for PTSD on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim (and for a psychiatric disorder in general) to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an April 2004 rating decision and properly notified the Veteran; in response, he initiated, but did not complete the steps necessary to perfect, a timely appeal of that decision.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the broadened claim for service connection for an acquired psychiatric disorder inclusive of PTSD.



CONCLUSIONS OF LAW

1.  Absent the perfection of a timely appeal, that April 2004 rating decision that initially considered and denied the Veteran's claim of entitlement to service connection for PTSD is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  But there is new and material evidence since to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

When, as here, there is a petition to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, since the Board is reopening the claim, regardless, there need not be any discussion of whether the Veteran was provided the required Kent notice because even if, for the sake of argument, he was not, this would be inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors, even when they occur, are not presumptively prejudicial and, instead, determined on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof, and to be considered unduly prejudicial the error must be outcome determinative of the claim).  There simply is no such possibility in this particular instance.

The Board also is temporarily deferring consideration of whether there has been compliance with the other duty to notify and assist requirements of the VCAA pending completion of the additional development of this claim on remand.


II.  Analysis - Petition to Reopen the Claim for Service Connection for PTSD

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless an NOD is filed within one year of the notice of the decision, and a substantive appeal (VA Form 9 or equivalent) is filed within 60 days from the date the RO mails the SOC to the Veteran, or within the remainder of the one-year period from receiving notification of the decision in question.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final and binding because there was not completion of these steps to perfect the appeal of the claim to the Board, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The RO first considered and denied this claim in an April 2004 rating decision.  The basis of that earlier denial was that there was no confirmed diagnosis of PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The RO quoted from 38 C.F.R. § 3.304(f), which indicates that service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.

The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights by letter dated later in April 2004.  In response, he filed what amounted to a timely NOD in June 2004 requesting "reconsideration" of the denial of his claim.  And after also in December 2004 electing to have his claim reviewed under the Decision Review Program, he was provided an SOC in October 2005.  But he did not then, in response, also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim the Board.  38 C.F.R. § 20.200.  Because he had been notified of that decision in April 2004, one year later was in April 2005, and because he since had been provided an SOC in October 2005, he had until December 2005 to file the formal substantive appeal (i.e., 60 days from that SOC since it was later than one year from notification of that decision, meaning later than April 2005).  He did not, however, as another statement in support of claim (VA Form 21-4138) was not received from him until March 2006, so beyond that deadline.  38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 and 20.306.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

His March 2006 statement, instead, was a petition to reopen this claim and, indeed, he even worded it as such.  If there is new and material evidence since that earlier decision, the Board must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

According to VA regulation, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court rather recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Since the RO's April 2004 denial of this claim for service connection for PTSD is the most recent, and indeed, only, final and binding decision on this claim, it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence of record at the time of the prior April 2004 rating decision included private medical records dated from 2001 to 2003 reflecting ongoing psychiatric treatment for a mental disorder initially diagnosed as adjustment disorder with anxious mood.  The Veteran had financial stress, medical and health concerns, and was unemployed.  In December 2003 a psychiatric social worker had added a diagnosis of PTSD.  But the Veteran also had had a VA compensation examination in March 2004, and the examiner had determined the Veteran did not meet the diagnostic criteria for PTSD and, instead, had diagnosed alcohol dependence in three years' recovery.


Since that April 2004 decision, however, the Veteran has submitted additional private medical records from a private fee-basis medical provider for a Vet Center showing treatment for PTSD and GAD.  He also has submitted personal statements, some of which reference new stressors in service, records from the U.S. Army and Joint Services Records Research Center verifying some of his reported stressors, and he testified at a hearing before the Board.  This additional evidence also includes reports of VA psychiatric examinations in April and October 2008.  Some of this additional evidence is not only new, since not considered when previously adjudicating his claim, but also material to the disposition of his claim because there is now supporting evidence verifying some of his reported stressors, which was not of record at the time of the prior decision, and this evidence relates to an unestablished fact necessary to substantiate his claim.  There also are additional diagnoses of PTSD, so tending to refute the determination in April 2004 that this diagnosis was/is unwarranted.  In Cohen v. Brown, 10 Vet. App. 128, 
139-42 (1997), incidentally, the CAVC explained that, in making a PTSD diagnosis, mental health care professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis," so a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  Accordingly, this claim is reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, subject to the further development of this claim on remand.



REMAND

As already alluded to, under the holding in Clemons the Veteran's claim not only encompasses the diagnosis of PTSD, but also the GAD that has been diagnosed as well.  His claim requires further development before being readjudicated on its underlying merits, however, to ensure he receives every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran has received ongoing treatment and counseling since July 2001 from G.W.G., Ph.D., and V.G., Ph.D., who provided fee-basis care under contract to a VA Vet Center for a psychiatric disorder that has been variously diagnosed.  Only some, not all, of these doctor's records are on file, however, as most merely consist of letters written to the Vet Center requesting contract extensions and letters written to the RO in support of the Veteran's appeal.  So all outstanding records need to be obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

V.G., Ph.D., has previously diagnosed PTSD.  In a December 2008 letter, she noted the Veteran then recently had received a "decision letter" (presumably referring to the November 2008 supplemental SOC (SSOC)) indicating he had been diagnosed with GAD, and that as a result he wanted his claim re-filed or 
re-reviewed based on this additional diagnosis.  In letters dated in November 2008 and March 2010, she confirmed he has both PTSD and GAD, and that his symptoms were related to his experiences in the Navy in Vietnam.  But she has not provided any discussion of the underlying rationale of her opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  She therefore should be given this opportunity.

The April 2008 VA compensation examiner, on the other hand, determined the Veteran does not meet the diagnostic criteria for PTSD, although he also diagnosed GAD with panic attacks without agoraphobia.  He stated that it was not possible to make a clear determination of the etiology of this anxiety without resorting to mere speculation.  The October 2008 VA compensation examiner also diagnosed GAD, but did not provide a medical nexus opinion regarding the etiology of this condition.  That examiner agreed the Veteran does not meet the diagnostic criteria for PTSD.  So additional medical comment is needed regarding the etiology of any current psychiatric disorder, whether PTSD, GAD or some other diagnosis, given the widespread difference of opinion on the most appropriate diagnosis, and since most did not comment on etiology, or simply indicated they could not without resorting to mere speculation, or did not provide the required discussion of their underlying rationale.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  In Fagan, as well as in Hogan v. Peake, 544 F.3d 1295 (2008), the Federal Circuit Court stated that classifying a medical report and opinion as "nonevidence" because of this inability to comment on etiology without resorting to mere speculation is " troubling."

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

So, here, there needs to be clarification of whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and his representative and ask that they provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder since service, regardless of the specific diagnosis (PTSD, GAD, or whatever).  But, in particular, attempt to obtain the clinical treatment notes from Professional Counseling Services (PCS), G.W.G., Ph.D., and V.G., Ph.D.


If records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  Whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.

Make as many attempts as are necessary depending on whether the records fall within the purview of 38 C.F.R. § 3.159(c)(1) versus (c)(2), and appropriately notify the Veteran of any inability to obtain any identified records, in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, have the Veteran reexamined (preferably by someone who has not to date) first to ascertain all current diagnoses (PTSD, GAD, etc.).  And for each present diagnosis, or diagnosis that has been made since the refiling of this claim in March 2006, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the diagnosed disorder is a result or consequence of the Veteran's military service - including especially the type of incidents ("stressors") he claims to have occurred while in service that were especially traumatic.  Therefore, even if, per chance, it again is determined the Veteran does not satisfy the diagnostic criteria for PTSD, there still needs to be a medical nexus opinion concerning the etiology of the other psychiatric diagnoses he has received (GAD, etc.).

It thus is essential the designated examiner review the claims file, including a complete copy of this remand and the records of the Veteran's evaluation and treatment during the last several years.  The examiner also must discuss the underlying rationale of his/her opinion, if necessary citing to specific evidence in the file

And if at all possible, the examiner should try and reconcile the difference of opinion amongst the clinicians that have had occasion to examine, treat or evaluate the Veteran in years past and come to some consensus of whether he has mental illness related to his military service.  Also, if the examiner cannot provide this requested comment on etiology without resorting to mere speculation, then he/she must provide some explanation as to why this is so; merely saying he/she cannot comment will not suffice.

3.  Then readjudicate this claim for service connection for an acquired psychiatric disorder, inclusive of PTSD but also GAD, etc., in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


